Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 recites "a non-transitory computer readable medium storing a program for causing….by referring to measured valued acquired by a plurality of sensors to execute" in which the claimed “program” is data structure that is embodied in a computer-readable media are descriptive material per se but they are not capable of causing functional change in the computer and therefore is not statutory. See e.g., Warmerdam, 33 F.3d at 1361,31 USPQ2d at 1760 (claim to data structure per se held nonstatutory). Such claimed computer programs or data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized. Further, the claimed program provides neither physical transformation, nor any useful, concrete and tangible result.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 6115607 (hereinafter '607).
Regarding claims 1, 10, and 11, 607 discloses an anomaly detecting device that detects an anomaly of an object by referring to measured values acquired by a plurality of sensors, the device comprising: 
an anomaly determination unit configured to determine whether the anomaly is present for a measured value matrix yt to be evaluated and which is acquired in an arbitrary time period (Pars. 9-12, 24); 
and an anomalous part identification unit configured to, when it is determined that the measured value matrix yt is anomalous, identify an anomalous part based on a diagonal element of a matrix obtained in association with the measured value matrix yt (Pars. 24-28).

Regarding claim 2, 067 discloses  a singular value decomposition unit configured to perform singular value decomposition of a variance-covariance matrix of a measured value matrix yo composed of the measured values acquired in a time period considered to be normal, to thereby calculate a singular vector U and a singular value matrix S, wherein the anomaly determination unit applies the singular vector U and the singular value matrix S to a measured value matrix yt to be evaluated and which is acquired in an .
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        September 15, 2021